Dismissed and Memorandum Opinion filed November 8, 2012.




                                            In The

                        Fourteenth Court of Appeals

                                    NO. 14-12-00891-CR

                  PRECIOUS YARNELL WASHINGTON, Appellant

                                               V.

                            THE STATE OF TEXAS, Appellee


                        On Appeal from the 228th District Court
                                 Harris County, Texas
                            Trial Court Cause No. 1248636


                    MEMORANDUM                          OPINION


       The record reflects this is an attempted appeal of an order amending the conditions
of probation entered August 16, 2012.1 An order altering or modifying probationary
conditions is not reviewable on direct appeal. See Bailey v. State, 160 S.W.3d 11, 13
(Tex. Crim. App. 2004) (citing Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App.
1977); Dodson v. State, 988 S.W.2d 833 (Tex. App. -- San Antonio 1999, no pet.); and

       1
        Appellant’s notice of appeal was not filed until September 24, 2012, but it was mailed on
September 17, 2012. Accordingly, the notice of appeal is timely.
Jones v. State, 680 S.W.2d 580, (Tex. App. -- Beaumont 1984, no pet.).) Accordingly,
we order the appeal dismissed for want of jurisdiction.



                                          PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2